DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  

Regarding claim 16, in line 8 the phrase “a first cap comprising comprises” should be changed to “a first cap comprising .
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilson (US20120006922A1).
Regrading claim 1, Wilson discloses a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
a housing (figs.1-3: (2)) defining a grinding chamber (fig.1: the chamber of the element (2)) (paragraphs 0034-0035); 
a grinding assembly comprising a plurality of burrs (figs.2-3: (3) and (4)); and 
a first cap (figs.1-3: (5)); 
wherein the grinding assembly (figs.2-3: (3) and (4)) is supported relative to the housing such that each of the plurality of burrs is arranged within the grinding chamber fig.1: the chamber of the element (2)); 
the first cap (figs.1-3: (5)) is detachably attachable to the grinding assembly (figs.2-3: (3) and (4)) such that with the first cap attached to the grinding assembly, rotation of the first cap (figs.1-3: (5)) relative to the housing figs.1-3: (2)) causes rotation of at least one of the plurality of burrs relative to at least one other of the plurality of burrs, and with the first cap detached from the grinding assembly, the raw material may be arranged within the grinding chamber (paragraphs 0005, 0043 and 0063-0066).  

Regrading claim 12, Wilson discloses a method of grinding raw material to obtain ground material (abstract), the method comprising the steps of: 
providing a housing (figs.1-3: (2)) defining a grinding chamber (fig.1: the chamber of the element (2)) (paragraphs 0034-0035); 
providing a grinding assembly comprising a plurality of burrs (figs.2-3: (3) and (4)); and 
providing a first cap (figs.1-3: (5));  
supporting the grinding assembly (figs.2-3: (3) and (4)) relative to the housing such that each of the plurality of burrs is arranged within the grinding chamber (fig.1: the chamber of the element (2)); 
detaching the first cap (figs.1-3: (5)) from the grinding assembly (figs.2-3: (3) and (4)); with the first cap detached from the grinding assembly, arranging the raw material within the grinding chamber; detachably attaching the first cap (figs.1-3: (5)) attached to the grinding assembly (figs.2-3: (3) and (4)); and with the first cap (figs.1-3: (5)) attached to the grinding assembly(figs.2-3: (3) and (4)), rotating the first cap (figs.1-3: (5)) relative to the housing (figs.1-3: (2)) to cause rotation of at least one of the plurality of burrs relative to at least one other of the plurality of burrs (paragraphs 0005, 0043 and 0063-0066).  

Claims 1-2, 8, 12 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin (CN207604868U attached NPL, English Machine translation).
Regarding claim 1, Lin discloses a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
housing (fig.1: (1)) defining a grinding chamber (fig.4: (11)) (paragraphs 0033, 0035-0036 and 0042-0041); 
a grinding assembly comprising a plurality of burrs (fig.2: (31) and (32)); and a first cap (fig.1: (23)); 
wherein: the grinding assembly (fig.4: (31), and (32)) is supported relative to the housing (fig.1: (1)) such that each of the plurality of burrs (fig.2: (31) and (32)) is arranged within the grinding chamber (fig.4: (11)); 
the first cap (fig.1: (23)) is detachably attachable to the grinding assembly (fig.2: (31) and (32)) such that with the first cap attached to the grinding assembly, rotation of the first cap (fig.1: (23)) relative to the housing (fig.1: (1)) causes rotation of at least one of the plurality of burrs (fig.2: (31)) relative to at least one other of the plurality of burrs (fig.2: (32)), and with the (first cap (fig.1: (23)) detached from the grinding assembly, the raw material may be arranged within the grinding chamber (paragraphs 0042-0041).  

Regarding claim 2, Lin discloses in which the first cap (fig.1: (23)) further comprises a rotation assembly (fig.1: (24)) for facilitating rotation of the first cap relative to the housing (fig.1: (1)) (paragraph 0041).  

Regarding claims 8 and 20, Lin discloses further comprising a second cap (figs.1-2: (6)) detachably attachable to the housing, 
wherein: with the second cap attached to the housing, an outlet chamber is formed for holding the ground material (figs.1-2: the chamber of the element (6)) ; and with the second cap detached from the housing, the ground material may be removed from the outlet chamber (paragraph 0042).  


Regarding claim 12, Lin discloses a method of grinding raw material to obtain ground material(abstract), the method comprising the steps of: 
providing a housing (fig.1: (1)) defining a grinding chamber (fig.4: (11)) (paragraphs 0033, 0035-0036 and 0042-0041); 
providing a grinding assembly comprising a plurality of burrs (fig.2: (31) and (32)); and 
providing a first cap (fig.1: (23)); 
supporting the grinding assembly (fig.2: (31) and (32)) relative to the housing (fig.1: (1)) such that each of the plurality of burrs is arranged within the grinding chamber (fig.4: (11)); 
detaching the first cap (fig.1: (23)) from the grinding assembly (fig.2: (31) and (32)); with the first cap detached from the grinding assembly, arranging the raw material within the grinding chamber; detachably attaching the first cap attached to the grinding assembly; and with the first cap (fig.1: (23)) attached to the grinding assembly (fig.2: (31) and (32)), rotating the first cap relative to the housing to cause rotation of at least one of the plurality of burrs (fig.2: (31))  relative to at least one other of the plurality of burrs (fig.2: (32)) (paragraphs 0042-0041).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20170332831A1) in view of Lin (CN207604868U attached NPL, English Machine translation).

Regrading claim 1, Lee disclose a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising:
a housing (fig.2: (20)) defining a grinding chamber (fig.2: (21)) (paragraphs 0057-0060);
a grinding assembly comprising burrs (fig.2: (31)); and
a first cap (figs. 2 and 4: (331)) (paragraphs 0064-0067); 
wherein the grinding assembly (fig.2: (31)) is supported relative to the housing (fig.2: (20)) such that each of the plurality of burrs is arranged within the grinding chamber (fig.2: (21));
the first cap (figs. 2 and 4: (331)) is detachably attachable to the grinding assembly such that with the first cap attached to the grinding assembly (fig.2: (31)), rotation of the first cap (figs. 2 and 4: (331)) relative to the housing (fig.2: (20)) causes rotation of the of burrs (fig.2: (31)), and with the first cap (figs. 2 and 4: (331)) detached from the grinding assembly, the raw material may be arranged within the grinding chamber (fig.2: (21)) (paragraphs 0015 and 0066-0067).

Lee does not disclose a plurality of burrs.
Lin teaches a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
housing (fig.1: (1)) defining a grinding chamber (fig.4: (11)) (paragraphs 0033, 0035-0036 and 0042-0041); 
a grinding assembly comprising a plurality of burrs (fig.2: (31) and (32)); and a first cap (fig.1: (23)); 
wherein: the grinding assembly (fig.4: (31), and (32)) is supported relative to the housing (fig.1: (1)) such that each of the plurality of burrs (fig.2: (31) and (32)) is arranged within the grinding chamber (fig.4: (11)); 
the first cap (fig.1: (23)) is detachably attachable to the grinding assembly (fig.2: (31) and (32)) such that with the first cap attached to the grinding assembly, rotation of the first cap (fig.1: (23)) relative to the housing (fig.1: (1)) causes rotation of at least one of the plurality of burrs (fig.2: (31)) relative to at least one other of the plurality of burrs (fig.2: (32)), and with the (first cap (fig.1: (23)) detached from the grinding assembly, the raw material may be arranged within the grinding chamber (paragraphs 0042-0041).  

Both of the prior arts of Lee and Lin are related to a grinding system for grinding raw material to obtain ground material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinding assembly of the apparatus of Lee by the grinding assembly as taught by Lin; thereby having a grinding assembly comprising a plurality of burrs; and the first cap is detachably attachable to the grinding assembly such that with the first cap attached to the grinding assembly, rotation of the first cap relative to the housing causes rotation of at least one of the plurality of burrs relative to at least one other of the plurality of burrs, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 2, Lee, in view of Lin, discloses in which the first cap (fig.1: (23)) further comprises a rotation assembly ((figs.7-8: 121 and 123) or (figs.20-22:723 and 763)) for facilitating rotation of the first cap relative to the housing (paragraphs 0083-00089) (paragraphs 0118-0122).


Regrading claim 3, Lee, in view of Lin, discloses in which the rotation assembly comprises first and second handle members (figs.7-8: (121) and (123)), 
where the second handle member (figs.7-8:(123)) is movably supported by the first handle member (figs.7-8:(121)) for movement between retracted (fig.7) and extended (fig.8) positions relative to the first handle member (paragraphs 0083-00089).

Regrading claim 4, Lee, in view of Lin, discloses in which the rotation assembly further comprises a detent (fig.8: (125b)) supported by the first handle member (figs.7-8:(121)), where the detent engages the second handle member (figs.7-8:(123)) to secure the second handle member in the retracted (fig.7) and extended (fig.8) positions (paragraphs 0088-0089).  

Regrading claims 5 and 6, Lee, in view of Lin, does not disclose in which the rotation assembly further comprises: at least one handle member rotatably supported by the first cap; and a grip member rotatably supported by at least one of the at least one handle member; and a lock projection supported by the first cap; wherein the grip member engages the lock projection to secure the at least one handle member relative to the first cap;
However, Lee, in view of Lin, discloses in which the rotation assembly further comprises: a first handle member (figs.6-8: (121)) rotatably supported by the first cap (fig.6: (331)) (paragraphs 0083-0091); and 
a grip member (fig.7: (127)) rotatably supported by a second handle member; and 
a lock projection (fig.6: (33a)) supported by the first cap (fig.6: (331)); 
wherein the lock projection to secure the first handle member (figs.6-8: (121)) relative to the first cap (fig.6: (331)).  
Further, claims 5 and 6 are drawn to the rotation assembly for rotating the first cap;
And Lee, in view of Lin, discloses the rotation assembly (figs.7-8: (121) and (123)) for rotating the first cap (fig.6: (331)); 
	So, both of the configuration of the rotation assembly of Lee and the configuration of the rotation assembly of claims 5 and 6 are functionally the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the rotation assembly of Lee by any equivalent rotation assembly in order to have the grinding operation of coffee beans can be accomplished more easily and conveniently (Lee: paragraph 0091), since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regrading claim 7, Lee, in view of Lin, discloses in which the rotation assembly further comprises: at least one handle member (fig.21: (723)) (paragraphs 0018-00122); and 
a hinge (paragraph 0120: hinge) that rotatably supports the at least one handle member fig.21: (723)) relative to the first cap; 
wherein the hinge allows rotation of the at least one handle member relative to the first cap between inward (fig.22) and outward positions (fig.21).  

Regrading claim 17, Lee, in view of Lin, discloses further comprising a rotation assembly comprising first and second handle members (figs.7-8: (121) and (123)), wherein: 
the first handle member (figs.7-8:(121)) is operatively connected to the first cap (fig.1: (23)); and the second handle member (figs.7-8:(123)) is movably supported by the first handle member (figs.7-8:(121)) for movement between retracted (fig.7) and extended (fig.8) positions relative to the first handle member (paragraphs 0083-00089).  

Regrading claim 18, Lee, in view of Lin, discloses in which the rotation assembly further comprises a detent (fig.8: (125b)) supported by the first handle member (figs.7-8:(121)), where the detent engages the second handle member (figs.7-8:(123)) to secure the second handle member in the retracted (fig.7) and extended (fig.8) positions (paragraphs 0088-0089).    

Regrading claim 19, in view of Lin, does not disclose in which the rotation assembly further comprises: a grip member rotatably supported by second handle member; and a lock projection supported by the first cap; wherein the grip member engages the lock projection to secure the at least one handle member relative to the first cap;
However, Lee, in view of Lin, discloses in which the rotation assembly further comprises: a first handle member (figs.6-8: (121)) rotatably supported by the first cap (fig.6: (331)) (paragraphs 0083-0091); and 
a grip member (fig.7: (127)) rotatably supported by a second handle member; and 
a lock projection (fig.6: (33a)) supported by the first cap (fig.6: (331)); 
wherein the lock projection to secure the first handle member (figs.6-8: (121)) relative to the first cap (fig.6: (331)).  
Further, claim 19 is drawn to the rotation assembly for rotating the first cap;
And Lee, in view of Lin, discloses the rotation assembly (figs.7-8: (121) and (123)) for rotating the first cap (fig.6: (331)); 
	So, both of the configuration of the rotation assembly of Lee and the configuration of the rotation assembly of claims 5 and 6 are functionally the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the rotation assembly of Lee by any equivalent rotation assembly in order to have the grinding operation of coffee beans can be accomplished more easily and conveniently (Lee: paragraph 0091), since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regrading claim 12, Lee disclose a method of grinding raw material to obtain ground material (abstract), the method comprising the steps of:
providing a housing (fig.2: (20)) defining a grinding chamber (fig.2: (21)) (paragraphs 0057-0060);
providing a grinding assembly comprising burrs (fig.2: (31)); and
providing a first cap (figs. 2 and 4: (331)) (paragraphs 0064-0067); 
supporting the grinding assembly (fig.2: (31)) relative to the housing (fig.2: (20)) such that the burrs is arranged within the grinding chamber (fig.2: (21));
detaching the first cap (figs. 2 and 4: (331)) from the grinding assembly; with the first cap detached from the grinding assembly, arranging the raw material within the grinding chamber (fig.2: (21)); detachably attaching the first cap (figs. 2 and 4: (331)) attached to the grinding assembly (fig.2: (31)); and
with the first cap (figs. 2 and 4: (331)) attached to the grinding assembly, rotating the first cap relative to the housing (fig.2: (20)) to cause rotation of the of burrs.

Lee does not disclose a plurality of burrs.
Lin teaches a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
housing (fig.1: (1)) defining a grinding chamber (fig.4: (11)) (paragraphs 0033, 0035-0036 and 0042-0041); 
a grinding assembly comprising a plurality of burrs (fig.2: (31) and (32)); and a first cap (fig.1: (23)); 
wherein: the grinding assembly (fig.4: (31), and (32)) is supported relative to the housing (fig.1: (1)) such that each of the plurality of burrs (fig.2: (31) and (32)) is arranged within the grinding chamber (fig.4: (11)); 
the first cap (fig.1: (23)) is detachably attachable to the grinding assembly (fig.2: (31) and (32)) such that with the first cap attached to the grinding assembly, rotation of the first cap (fig.1: (23)) relative to the housing (fig.1: (1)) causes rotation of at least one of the plurality of burrs (fig.2: (31)) relative to at least one other of the plurality of burrs (fig.2: (32)), and with the (first cap (fig.1: (23)) detached from the grinding assembly, the raw material may be arranged within the grinding chamber (paragraphs 0042-0041).  

Both of the prior arts of Lee and Lin are related to a grinding system for grinding raw material to obtain ground material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinding assembly of the apparatus of Lee by the grinding assembly as taught by Lin; thereby having a grinding assembly comprising a plurality of burrs; and such that each of the plurality of burrs is arranged within the grinding chamber; detaching the first cap from the grinding assembly; with the first cap detached from the grinding assembly, arranging the raw material within the grinding chamber; detachably attaching the first cap attached to the grinding assembly; and with the first cap attached to the grinding assembly, rotating the first cap relative to the housing to cause rotation of at least one of the plurality of burrs relative to at least one other of the plurality of burrs, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 13, Lee, in view of Lin, discloses comprising the steps of: providing first and second handle members (figs.7-8: (121) and (123)); movably supporting the second handle member (figs.7-8:(123)) relative to the first handle member (figs.7-8:(121)) between retracted (fig.7) and extended (fig.8) positions (paragraphs 0083-00089).  
Regrading claim 14, in view of Lin, does not disclose further comprising the steps of: rotatably supporting the first handle member relative to the first cap; and rotatably supporting a grip member on the second handle member; and supporting a lock projection on the first cap; engaging the grip member with the lock projection to secure the first and second handle members relative to the first cap;
However, Lee, in view of Lin, discloses in which the rotation assembly further comprises: a first handle member (figs.6-8: (121)) rotatably supported by the first cap (fig.6: (331)) (paragraphs 0083-0091); and 
a grip member (fig.7: (127)) rotatably supported by a second handle member; and 
a lock projection (fig.6: (33a)) supported by the first cap (fig.6: (331)); 
wherein the lock projection to secure the first handle member (figs.6-8: (121)) relative to the first cap (fig.6: (331)).  
Further, claim 14 is drawn to step of providing the rotation assembly for rotating the first cap;
And Lee, in view of Lin, discloses the rotation assembly (figs.7-8: (121) and (123)) for rotating the first cap (fig.6: (331)); 
	So, both of the configuration of the rotation assembly of Lee and the configuration of the rotation assembly of claims 5 and 6 are functionally the same and lead to the same result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the rotation assembly of Lee by any equivalent rotation assembly in order to have the grinding operation of coffee beans can be accomplished more easily and conveniently (Lee: paragraph 0091), thereby having the steps of: rotatably supporting the first handle member relative to the first cap; and rotatably supporting a grip member on the second handle member; and supporting a lock projection on the first cap; engaging the grip member with the lock projection to secure the first and second handle members relative to the first cap; since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20170332831A1) in view of Lin (CN207604868U attached NPL, English Machine translation) as applied to claim 1 above, and further in view of Cheng (US20200054162A1).

Regrading claim 9, Lee, in view of Lin, discloses comprises a shaft member (fig.2: (335 a)) supported for axial rotation about a longitudinal axis relative to the housing (fig.2: (20)) (paragraphs 0071-0073); 

Lee, in view of Lin, does not disclose the first cap comprises a release button supported for movement between first and second positions relative to the first cap, wherein: in the first position, the release button inhibits movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and in the second position, the release button allows movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing.  

Cheng teaches a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
a cradle (fig.3B: (242)) is configured to support a rotatable element (fig.3B: (110)) (paragraph 0087);
the rotatable element (fig.3B: (110)) having a coupling feature (fig.1B: (109));
the cradle (fig.3B: (242)) having a release button (fig.3B: (244)) having a projection is configured to be selectively inserted into and removed from the coupling feature (109);
the release button (fig.3B: (244)) supported for movement between first and second positions relative to the rotatable element (fig.3B: (110)), 
when in the first position, the release button (fig.3B: (244)) inhibits movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) while allowing axial rotation of the rotatable element (fig.3B: (110)) about the longitudinal axis relative to the cradle (fig.3B: (242)); and 
when in the second position, the release button allows movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) to allow the rotatable element (fig.3B: (242)) to be detached from the (fig.3B: (242)) (paragraph 0087).
Both of the prior arts of Lee and Cheng are related to a grinding system for grinding raw material to obtain ground material;


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the apparatus of Lee in view of  Lin by the release button; and modify the first cap by a coupling feature as taught by Cheng; thereby having the first cap comprises a release button supported for movement between first and second positions relative to the first cap, wherein: in the first position, the release button inhibits movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and in the second position, the release button allows movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing; in order to secure the rotating mechanism “corresponding to the first cap “ in place in the cradle “corresponding to the housing” (Cheng 0092); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN207604868U attached NPL, English Machine translation) in view of Cheng (US20200054162A1).
Regarding claim 16, Lin discloses a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
a housing (fig.1: (1)) defining a grinding chamber (fig.4: (11)) (paragraphs 0033, 0035-0036 and 0042-0041); 
a grinding assembly comprising a shaft member (fig.4: (21)) supported for axial rotation about a longitudinal axis relative to the housing (fig.1: (1)), and a plurality of burrs (fig.2: (31) and (32)); and 
a first cap (fig.1: (23)), 
wherein: the grinding assembly (fig.4: (21), (31), and (32)) is supported relative to the housing (fig.1: (1)) such that each of the plurality of burrs (fig.2: (31) and (32)) is arranged within the grinding chamber (fig.4: (11)); 
with the first cap (fig.1: (23)) attached to the grinding assembly, rotation of the first cap relative to the housing (fig.1: (1)) causes rotation of at least one of the plurality of burrs (fig.2: (31)) relative to at least one other of the plurality of burrs (fig.2: (32)), and with the first cap (fig.1: (23)) detached from the grinding assembly, the raw material may be arranged within the grinding chamber (paragraphs 0042-0041).  

Lin does not disclose comprising a release button supported for movement between first and second positions relative to the first cap, 
when in the first position, the release button inhibits movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and when in the second position, the release button allows movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing.

Cheng teaches a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
a cradle (fig.3B: (242)) is configured to support a rotatable element (fig.3B: (110)) (paragraph 0087);
the rotatable element (fig.3B: (110)) having a coupling feature (fig.1B: (109));
the cradle (fig.3B: (242)) having a release button (fig.3B: (244)) having a projection is configured to be selectively inserted into and removed from the coupling feature (109);
the release button (fig.3B: (244)) supported for movement between first and second positions relative to the rotatable element (fig.3B: (110)), 
when in the first position, the release button (fig.3B: (244)) inhibits movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) while allowing axial rotation of the rotatable element (fig.3B: (110)) about the longitudinal axis relative to the cradle (fig.3B: (242)); and 
when in the second position, the release button allows movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) to allow the rotatable element (fig.3B: (242)) to be detached from the (fig.3B: (242)) (paragraph 0087).

Both of the prior arts of Lin and Cheng are related to a grinding system for grinding raw material to obtain ground material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the apparatus of Lin by the release button; and modify the first cap by a coupling feature as taught by Cheng; thereby having the first cap comprising comprises a release button supported for movement between first and second positions relative to the first cap, when in the first position, the release button inhibits movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and when in the second position, the release button allows movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing; in order to secure the rotating mechanism “corresponding to the first cap “ in place in the cradle “corresponding to the housing” (Cheng 0092); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 15, Lee, in view of Lin, discloses in which the step of providing the grinding assembly comprises the step of supporting a shaft member (fig.2: (335 a)) for axial rotation about a longitudinal axis relative to the housing (fig.2: (20)) (paragraphs 0071-0073), 

Lee, in view of Lin, does not disclose the method further comprising the steps of: supporting a release button for movement between first and second positions relative to the first cap; when the release button is in the first position, causing the release button to inhibit movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and when the button member is in the second position, causing the release button to allow movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing.  

Cheng teaches a grinding system for grinding raw material to obtain ground material (abstract), the grinding system comprising: 
a cradle (fig.3B: (242)) is configured to support a rotatable element (fig.3B: (110)) (paragraph 0087);
the rotatable element (fig.3B: (110)) having a coupling feature (fig.1B: (109));
the cradle (fig.3B: (242)) having a release button (fig.3B: (244)) having a projection is configured to be selectively inserted into and removed from the coupling feature (109);
the release button (fig.3B: (244)) supported for movement between first and second positions relative to the rotatable element (fig.3B: (110)), 
when in the first position, the release button (fig.3B: (244)) inhibits movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) while allowing axial rotation of the rotatable element (fig.3B: (110)) about the longitudinal axis relative to the cradle (fig.3B: (242)); and 
when in the second position, the release button allows movement of the rotatable element (fig.3B: (110)) along the longitudinal axis relative to the cradle (fig.3B: (242)) to allow the rotatable element (fig.3B: (242)) to be detached from the (fig.3B: (242)) (paragraph 0087).
Both of the prior arts of Lee and Cheng are related to a grinding system for grinding raw material to obtain ground material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the apparatus of Lee in view of Lin by the release button; and modify the first cap by a coupling feature as taught by Cheng; thereby having comprising the steps of: supporting a release button for movement between first and second positions relative to the first cap; when the release button is in the first position, causing the release button to inhibit movement of the first cap along the longitudinal axis relative to the housing while allowing axial rotation of the first cap about the longitudinal axis relative to the housing; and when the button member is in the second position, causing the release button to allow movement of the first cap along the longitudinal axis relative to the housing to allow the first cap to be detached from the housing; in order to secure the rotating mechanism “corresponding to the first cap “ in place in the cradle “corresponding to the housing” (Cheng 0092); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, neither Pai (US20140312152A1) nor Cheng (US20200054162A1) disclose every single limitation as set forth, nor does the combination of Pai and Cheng teach single limitation of the claim. Specifically, the prior art fails to disclose “the at least one lock member interferes with relative movement between the release button and the shaft member when in the radial inward position; and the at least one lock member does not interfere with relative movement between the release button and the shaft member when in the radial outward position” in combination with the other limitations of the claim. 
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is depend from claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/28/2022